Citation Nr: 0707476	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The veteran has a recurrent, widespread, maculopapular rash 
that began during service.


CONCLUSION OF LAW

A skin rash disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a rash that began 
during service, which he thinks may be related to exposure to 
Agent Orange.  DD-214 confirms that the veteran was in 
Vietnam during the Vietnam conflict at various times from 
November 1972 to January 1973.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

SMRs dating from April 1973 to December 1973 show that the 
veteran was treated on numerous occasions for a recurrent 
rash of unknown etiology.  One such record noted a 
"maculopapular rash on face, scalp, legs, x 4-5 months, [of 
questionable] etiology."  Although no rash was noted during 
the veteran's January 1974 discharge examination, an SMR 
dated in January 1974 reveals that the veteran was given a 
supply of medication for his rash just days before his 
discharge.

During an August 2006 Board hearing the veteran testified 
that he went for post-service medical treatment in 1974 at a 
local hospital, and that his rash has recurred at least twice 
a year since its onset during service.  He also testified 
that seepage from the rash is so heavy that he must wear two 
shirts; and that his treatment regime includes multiple 
medications that he must take every day; not just during 
outbreaks.

Compensation and pension (C&P) examination done in March 2005 
yielded a diagnosis of folliculitis +/- secondary prurigo.  
According to the examiner, "it is not as least as likely as 
not related to his service."  However, the Board notes that 
the claims file was not reviewed by the examiner.  Had it 
been, the examiner would surely have noticed the veteran's 
recurrent symptomatology during service.  In view of the 
onset and recurrence during service of a rash of unknown 
etiology, the veteran's testimony regarding post-service 
symptomatology from the time of the veteran's discharge until 
the present and a current diagnosis of a skin disorder, 
service connection for a skin rash disorder is warranted.  
38 C.F.R. §§ 3.102, 3.303(d).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 


ORDER

Service connection for a skin rash disability is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


